Citation Nr: 1550629	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  05-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Esq.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to October 1977.  He died in February 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board denied the appeal in March 2008.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated the March 2008 Board decision and remanded the matter to the Board for development consistent with a Joint Motion for Remand (JMR).  In May 2009 and April 2010, the Board remanded this claim for further evidentiary development.

In January 2012, the Board again denied the appellant's claim.  The appellant appealed the January 2012 denial to the Court.  In March 2013, the Court again vacated the Board's decision and remanded the matter to the Board for further development consistent with the March 2013 order.

In September 2013, the Board again denied the appellant's claim.  The appellant appealed the September 2013 denial to the Court.  In April 2015, the Court again vacated the Board's decision and remanded the matter to the Board for development.


FINDINGS OF FACT

1.  The Veteran died in February 2002.  The Certificate of Death lists the immediate cause of death as gastrointestinal hemorrhage due to esophageal variance, which was due to cirrhosis.

2.  At the time of the Veteran's death, he was service-connected for: schizophrenia, paranoid type, rated as 70 percent disabling; and a right shoulder disability, rated as 20 percent disabling.  The Veteran's combined disability rating was 80 percent.  In December 1993 the Veteran was awarded a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.

3.  Resolving all reasonable doubt in the appellant's favor, the evidence indicates that the Veteran's service-connected schizophrenia caused or aggravated his alcohol addiction.  It is as least as likely as not that the Veteran's cirrhosis, due to alcohol addiction, and resulting esophageal variance and gastrointestinal hemorrhage is etiologically related to his service-connected schizophrenia.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the appellant in substantiating her claim for service connection for the cause of the Veteran's death.

In light of the favorable decision to grant the appellant's claim of service connection for the cause of the Veteran's death, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

Legal Criteria

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2014).  A service-connected disability is one that was incurred in, or aggravated by, active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires that the evidence show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the disability and a disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease; or, that a service-connected disability had a "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2015).

In adjudicating a claim, the Board considers the competent evidence of record.  Competent medical evidence includes: evidence provided by a person who is qualified, through education, training or experience, to offer medical diagnoses, statements or opinions; statements conveying sound medical principles found in medical treatises; and statements contained in authoritative writings such as medical and scientific articles, research reports, or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence refers to any evidence that does not require the proponent to have specialized education, training or experience, so long as the proponent has knowledge of the facts or circumstances, and conveys matters that may be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  

The Board must assess the credibility and weight of all the competent evidence, including the medical and lay evidence, to determine its probative value-accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

After considering all information, and lay and medical evidence of record, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death on the grounds that the Veteran's cause of death was etiologically related to his service-connected disabilities.  Specifically, she asserts that the Veteran's alcohol and drug abuse was a form of self-medication for his service-connected paranoid schizophrenia, as well as for the pain caused by his service-connected shoulder disability.  In the alternative, she asserts that the various medications prescribed for the Veteran's service-connected disabilities contributed to his liver damage, and ultimately to the cirrhosis that lead to his death.

A March 1978 hospital record noted that the Veteran reported "over-indulgence" in alcohol and drugs, and the examiner indicated that the Veteran "may be suffering from cirrhosis."  The examiner opined that the Veteran "has also become a possible schizophrenic."  At that time, the Veteran reported a history of drug abuse since 1972, and alcohol abuse dating back to 1965.  An April 1978 discharge summary reflected that the Veteran had shown numerous symptoms of hallucinating and making "weird statements."  

In February 1991, the Veteran was awarded entitlement to service connection for schizophrenia.

A December 2000 treatment record indicated that the Veteran had chronic liver disease, hepatitis C, cirrhosis, elevated liver functions, and that he continued to abuse alcohol.

The Veteran passed away in February 2002.  His death certificate listed the immediate cause of death as gastrointestinal hemorrhage (12 days), due to (or as a consequence of) esophageal variance (12 days), due to (or as a consequence of) cirrhosis.  The Veteran was 45 years old and an autopsy was not performed.

At the time of his death, the Veteran was service-connected for: schizophrenia, paranoid type, rated as 70 percent disabling; and a right shoulder disability, rated as 20 percent disabling.  The Veteran's combined disability rating was 80 percent.  In December 1993, the Veteran was awarded a TDIU.

In May 2009, the Board remanded the claim to obtain a VA medical opinion that addressed whether the Veteran's consumption of anti-psychotic drugs required by his service-connected schizophrenia, or alcohol-to the extent that the Veteran may have used it to self-medicate-caused, directly or indirectly, cirrhosis of the liver, and/or liver damage, and contributed to the Veteran's cause of death.

In September 2009, the RO obtained two medical opinions regarding the cause of the Veteran's death.  These are the only two medical opinions of record pertaining to the cause of the Veteran's death as it related to the Veteran's service-connected disabilities.

The first opinion focused on the Veteran's liver, gall bladder, and pancreas.  The VA examiner, P.K., a board-certified advanced nurse practitioner, opined that the Veteran's gastrointestinal hemorrhage secondary to cirrhosis was not caused by, or a result of, his self-treatment with alcohol for his service-connected paranoid schizophrenia.  In support of this conclusion, P.K. noted a review of the Veteran's VA records that indicated that the Veteran had a significant history of mental health disorders with multiple hospitalizations, a history of alcohol abuse, and a history of poor compliance with medications and treatment plans.  P.K. noted that the Veteran had reported a history of alcohol abuse since 1965, which was prior to his service and his schizophrenia diagnosis.  P.K. then concluded that it would be speculative to opine whether the Veteran's schizophrenia contributed substantially or materially to his cause of death, as there was no documentation indicating that he was self-medicating with alcohol for his psychiatric symptoms.  She further concluded that there was no means by which to measure whether the Veteran's mental health symptoms increased his alcohol consumption.  

Additionally, P.K. also concluded that the medications prescribed for the Veteran's schizophrenia, including Pamelor, Lithium, Haloperidol, Mellaril, Artane, and Navane, did not contribute to his cause of death.  Although P.K. reported that Pamelor and Haloperidol can caused altered liver function, she noted that, per the Veteran's medical and psychiatric records, the Veteran did not appear to be compliant with most of his medications.  Therefore, she noted, it was unknown how long of a period he actually took his medications.  

The second opinion focused on the Veteran's mental health disorders.  The VA examiner, Dr. D.V., who is board-certified in psychiatry and addiction psychiatry, opined that it was at least as likely as not that the Veteran's chronic alcohol dependence was secondary to his service-connected schizophrenia.  Further, Dr. D.V. opined that it was at least as likely as not that the death by gastrointestinal hemorrhage due to esophageal variances was secondary to alcohol dependence, which was secondary to chronic schizophrenia.  Dr. D.V. concluded that the Veteran had a very typical, chronic, and deteriorating course with his schizophrenia where substance abuse was co-morbid, and that the Veteran's death was a service-connected death per the causes listed on the death certificate.  In support of this conclusion, Dr. D.V. noted that it was not uncommon for individuals with chronic psychotic disorders to have co-morbid substance abuse disorders, and that, per the DSM-IV, chronic alcohol dependence could be secondary to schizophrenia.  Dr. D.V. reported that he reviewed the Veteran's claims file, as well as the computerized records at the Battle Creek VA Medical Center.  

The Board finds Dr. D.V.'s medical opinion to be more probative on the issue of whether the Veteran's chronic alcohol abuse was secondary to his service-connected schizophrenia than P.K's opinion.  In this regard, the Board notes that Dr. D.V. is board certified in addiction psychiatry and is highly qualified to opine on the interrelationship between schizophrenia and alcohol dependence.  Further, Dr. D.V. based his opinion on a review of the medical record, and the relevant medical literature.  Therefore, the Board finds Dr. D.V.'s opinion to be highly probative.

Accordingly, the Board finds that the preponderance of the evidence supports the conclusion that the Veteran's alcoholism was secondary to his schizophrenia as alcohol was used as a form of self-medication for his service-connected disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As it is at least as likely as not that the Veteran's cause of death, which was likely caused by alcohol abuse, was caused by his service-connected schizophrenia, entitlement to service-connection for the cause of the Veteran's death is granted.  See 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).


ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


